 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7    ADRIAN JOHNSON,                                          Case No. 2:18-cv-00647-GMN-GWF
 8                                            Plaintiff,
              v.                                                              ORDER
 9
      SGT. D. HOLMS, et al.,
10
                                           Defendants.
11

12           This matter is before the Court on Plaintiff’s Motion for Appointment of Counsel (ECF
13   No. 24), filed on July 3, 2019. Defendants filed their Opposition (ECF No. 28) on July 17, 2019.
14   Also before the Court is Plaintiff’s Motion for an Extension of Time (ECF No. 25), filed on July
15   3, 2019. Defendants filed their Opposition (ECF No. 29) on July 18, 2019.
16           I.      Motion to Appoint Counsel
17           Plaintiff requests appointment of counsel.         There is no constitutional right to the
18   appointment of counsel in civil cases. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 269
19   (9th Cir. 1982). In determining whether counsel should be appointed, the court has discretion to
20   consider three relevant factors: (1) the plaintiff’s financial resources; (2) the efforts made by the
21   plaintiff to secure counsel; (3) the meritoriousness of the plaintiff’s claim; and (4) the ability of
22   the petitioner to articulate his claims pro se in light of the complexity of the legal issues involved.
23   Id.
24           Plaintiff argues that he should be appointed counsel because he is incarcerated and has
25   limited access to the law library and because he lacks the skills and education to litigate this matter.
26   Defendants argue that Plaintiff failed to sufficiently set forth the likelihood of success on the merits
27   of his claims and that he lacks the ability to articulate his claims pro se in light of the complexity
28
                                                           1
 1   of the legal issues involved. The Court agrees that Plaintiff has not presented sufficient evidence

 2   to persuade this Court to appoint counsel to represent him.

 3          II.     Motion for Extension of Time

 4          On May 15, 2019, the Court ordered that Plaintiff’s amended complaint (ECF No. 9) is the

 5   operative complaint in this matter. On June 18, 2019, Defendants Sgt. Daniel Holm, Sgt. Mark

 6   Binko, Ryan Heise, and Charles Cullina filed their Answer. ECF No. 20. Plaintiff requests an

 7   additional sixty (60) to ninety (90) days to “complete the task of mitigating to properly return a

 8   reply on the matters of law upon the answers of the Defendants of the LVMPD.” See Plaintiff’s

 9   Motion for Extension (ECF No. 25), 1. Plaintiff’s request for an extension is unclear. Defendants

10   represent that they have not served discovery on Plaintiff. The Federal Rules of Civil Procedure

11   do not require Plaintiff to file a response to Defendant’s answer. To the extent that Plaintiff is

12   requesting an extension of time to file a reply to his motion for appointment of counsel, such

13   request is moot. A motion seeking an extension of time must state with sufficient specificity the

14   subject motion as well as the date of the subject motion and provide enough information to allow

15   the Court to discern the relief that is being requested. Local Rule IA 6-1. The Court, therefore,

16   denies Plaintiff’s motion for extension without prejudice. Accordingly,

17          IT IS HEREBY ORDERED that Plaintiff’s Motion for Appointment of Counsel (ECF

18   No. 24) is denied.

19          IT IS FURTHER ORDERED that Plaintiff’s Motion for an Extension of Time (ECF No.

20   25) is denied, without prejudice.

21          Dated this 26th day of July, 2019.
22

23
                                                          GEORGE FOLEY, JR.
24                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                     2
